UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6640



In re:   CHARLES D. IZAC,



                Petitioner.



                On Petition for Extraordinary Writ.
                     (3:02-cr-00058-JPB-JSK-1)



Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Charles D. Izac, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles D. Izac filed a petition for an original writ

of   habeas     corpus,    challenging       the   validity    of    his   sentence

imposed in May 2006 and arguing that he was denied the effective

assistance of counsel during the trial and that he is actually

innocent.        This     court    ordinarily      declines   to     entertain    an

original habeas petition filed under 28 U.S.C. § 2241 (2012),

and this case provides no reason to depart from this general

rule.    Moreover, we find that the interests of justice would not

be served by transferring the matter to the appropriate district

court.    See 28 U.S.C. § 1631 (2012); Fed. R. App. P. 22(a).

              Accordingly, while we grant leave to proceed in forma

pauperis, we dismiss the petition.                 We also deny Izac’s motion

for appointment of counsel and for transcripts at government

expense.      We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented     in    the    materials

before   this    court    and     argument   would    not   aid     the   decisional

process.

                                                              PETITION DISMISSED




                                         2